Citation Nr: 1541549	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service connected low back disability.  

2.  Entitlement to service connection for a bilateral upper extremity disability, to include as secondary to a cervical spine disability. 

4.  Entitlement to service connection for a bilateral knee disability, to include as due to a service connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This claim was previously before the Board in February 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical examination and opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A bilateral knee disability was not manifest in service and arthritis was not manifest within a year of separation and is not otherwise attributable to service.  

2.  A bilateral knee disability was not caused by and/or permanently made worse by the service connected low back disability.  

3.  A cervical spine disability was diagnosed after service, but has been shown to be attributable to an incident in service.  

4.  The Veteran has not been diagnosed with an upper extremity disability. 






CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by service, nor can arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A bilateral knee disability is not proximately due to or the result of a service connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2014).

3.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

4.  The criteria for service connection for a bilateral upper extremity disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted entitlement to service connection for the following disabilities: bilateral knee disabilities to include as secondary to his service connected low back disability; a cervical spine disability, to include as secondary to his service connected low back disability; and a bilateral upper extremity disability, to include as secondary to his cervical spine disability.  After a careful review of all the evidence of record, the Board has made the following determinations as outlined below.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Bilateral Knee disability 

The Veteran has asserted entitlement to service connection for a bilateral knee disability.  A review of the evidence of record shows that the Veteran has a current disability of bilateral degenerative joint disease of the knees and a bilateral medial meniscus tear.  Since the Veteran has a current diagnosis the first element of service connection has been met.  The remaining question is whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment notes does not contain any complaints or treatment of a knee disability.  For instance, his September 1969 Report of Medical Examination states that the Veteran was clinically evaluated as normal, to include is lower extremities.  The September 1969 Report of Medical History that was completed and signed by the Veteran denied having or ever having a trick or locked knee as well as any bone, joint, or other deformity.  

The Veteran had a VA examination for his knees in January 2007.  At this time he complained of knee pain that began in the 1970's and gradually became worse.  At this examination he was diagnosed with bilateral knee osteoarthritis and patellofemoral dysfunction.  This examiner opined that it was less likely than not that his bilateral knee disability was related this service connected low back disability because he has osteoarthritis due to normal wear and tear on his knees.  

In May 2012, the Veteran underwent a VA examination on his bilateral knee disability.  After a review of the Veteran's file and a review of x-rays from 2008, the examiner opined that it was less likely as not that the Veteran's bilateral knee disability is related to his low back disability because the Veteran has been diagnosed with bilateral osteoarthritis in both knees by showing osteophytes in each knee.  Osteophytes are not produced by the lumbar spine; therefore, the Veteran's bilateral knee disability, which does cause knee pain, is not caused by his lumbar spine disability.  

The Veteran was afforded a follow up VA examination regarding this bilateral knee disability in May 2014.  The examiner opined that it was less likely than not that the Veteran's knee disability is proximately due to or the result of the Veteran's service connected low back disability.  The examiner based this opinion on the fact that it is not anatomically possible for the Veteran's low back condition to aggravate a bilateral knee disability without significant dependency.  

Based upon the evidence of record, the Board finds against service connection for a bilateral knee disability.  In this regard, there is no evidence that the Veteran's knees were injured in service.  The Veteran has not made any statements that his knees were injured in service.  As such the second element of service connection has not been met.  The Veteran is also not entitled to service connection for his bilateral knee disability on the basis of continuity because the Veteran's bilateral knee disability, in the form of arthritis, was not diagnosed for many years after service and there is no diagnosis or treatment for one year after service and thus presumptive service connection is not applicable.  

The Board has reviewed all service treatment records, all VA medical records, as well as private medical records.  The record reveals no competent evidence or opinion that the Veteran's low back disability is related to his military service and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  Rather, the VA examiner opined that it was less likely as not that any current low back disorder is related to the Veteran's period of service.  The Board finds that the VA examiner's opinion is of significant probative weight as he explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  To the extent that this opinion conflicts with the Veteran's statements, and even assuming the competence of the Veteran's statements in this regard, the Board finds the specific, reasoned opinion of the trained health care professional to be of greater probative weight than the Veteran's more general lay assertions.

The Board also finds that service connection for a bilateral knee disability as secondary to the service connected low back disability is not warranted.  In this regard, the Veteran asserts that his bilateral knee disability is caused and/or aggravated by his low back disability.  The record, however, reveals that the more probative evidence of record shows that it is not.  The VA examiner opined that it was less likely as not that the Veteran's service connected low back disorder caused or aggravated any current bilateral knee disability, specifically stating that it was not anatomically possible.  While veterans are often competent to provide opinions on such medical matters, the opinion of the VA examiner, who has extensive experience and medical training, is more probative than the Veteran's general lay statements.

Under these circumstances, the Board finds that the claim for service connection for a bilateral knee disability, to include as secondary to the service-connected low back disability must be denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent and probative evidence does not support a finding of service connection for a low back disability, on a direct or secondary basis or presumptive basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




Cervical Spine 

The Veteran has asserted entitlement to service connection for a cervical spine disability.  Specifically, it has been confirmed that the Veteran was injured during combat when he was digging a trench, while coming under fire, attempted to lift a tree stump and injured his back.  The Veteran has been service connected for a low back disability based upon this incident in service.  The Veteran claims that his currently diagnosed cervical spine disability is related to this same incident, but was not immediately identified because he was in combat and his low back disability was more prevalent.  After a careful review of the evidence the Board finds that the service connection for a cervical spine disability is warranted.  

As evidence to support his claim, the Veteran had his private physician submit a statement dated September 2006.  Dr. N. states that the Veteran has cervical degenerative disc disease consistent with a neck injury and degenerative changes.  His cervical symptoms did not develop until later; however, it is certainly possible and somewhat likely that they are interrelated.  In 2005, Dr. N submitted a statement that relates his cervical spine disability to the injury he suffered in Vietnam.  

As such, with a positive nexus opinion the Board finds that secondary service connection for a cervical spine disability is warranted.  The evidence of record is at least in equipoise and is sufficient to decide the claim.  Entitlement to service connection for a cervical spine disability as secondary to a service-connected lumbar spine disability is granted.  Gilbert, 1 Vet. App. At 53-56.  

Upper Extremity Disability 

The Veteran has asserted entitlement to a bilateral upper extremity disability.  Specifically, the Veteran has asserted that his currently service connected cervical spine disability has caused him to suffer from bilateral upper extremity neuropathy.  

The Veteran underwent an examination in July 2014 for his cervical spine disability.  At this time it was noted that the Veteran did not have any associated radiculopathy and his sensory examination was normal.  No other neurological abnormalities were noted.  

The Veteran underwent a neurological examination in June 2010 and his upper extremities were examined.  At this time there were no abnormalities found.  Further, it was noted that the Veteran had normal coordination, orientation and nerve function.  

An examination from January 2007 also stated that the Veteran's bilateral upper extremities were normal.  It was noted that he did not have any provocative test for radiculopathy, but may have had it in the past that caused hand numbness. 

In October 2006, the Veteran had imaging studies performed at St. Francis Hospital and Health Centers.  The impression at this time was changes of spondylosis and some progressive endplate degenerative change at C5-6.  However, there was diagnosis of radiculopathy.  

In January 1994, the Veteran underwent a VA neurological examination.  It was concluded at this examination that he could have possible cervical radiculopathy, but this was not confirmed by imaging studies. 

The Board has taken into consideration the Veteran's complaints of shoulder pain and hand numbness.  However, without a confirmed diagnosis of upper extremity neuropathy, there can be no ground upon which to grant service connection.  The first element of service connection is a current diagnosis.  As such, due to the lack of diagnosis on record, the Board finds that service connection for a bilateral upper extremity disability is not warranted.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection and the benefit of the doubt rule does not apply.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2009) and Romanowski, 26 Vet App at 294.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. At 53-56. 

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated June 2006, November 2006 and June 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
As noted above, the instant claim was most recently remanded in February 2014 for additional development, specifically obtaining a new VA medical opinion and readjudicating the claim.  The Veteran was provided VA examinations in January 1994, January 2007, June 2010, May 2010, May 2012, and July 2014 which are adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim has been readjudicated by an October 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a bilateral knee disability is denied. 

Entitlement to service connection for a cervical spine disability is granted.  

Entitlement to a service connection for a bilateral upper extremity disability is denied. 


____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


